Citation Nr: 0931914	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-07 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1966 to May 
1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted entitlement to 
service connection and assigned a 30 percent disability 
rating effective June 28, 2004.  

In an August 2005 rating decision the RO increased the 
Veteran's disability rating to 50 percent, also effective 
June 28, 2004.  In a subsequent June 2009 rating decision the 
RO increased the Veteran's disability rating to 70 percent, 
also effective June 28, 2004.  The issue of entitlement to a 
higher disability evaluation based upon an initial grant of 
service connection remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 
119 (1999).

In January 2009, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO increased 
the disability rating to 70 percent (as reflected in a June 
2009 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD was manifested by deficiencies in most areas such as 
work, judgment, and mood due to nightmares, daily intrusive 
thoughts, anxiety, hypervigilance, occasionally bad temper, 
intolerance and avoidance of large crowds.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
were not met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in June 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in July 2004. 
 This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in June 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the January 
2009 Remand, the Board instructed the AMC/RO to provide 
Dingess notice to the Veteran; however, a review of the 
claims folder shows that the Veteran did not receive this 
notice.  Nevertheless, the Board finds that an additional 
remand to ensure compliance with the remand orders is not 
warranted because the Veteran was awarded service connection 
for his claimed PTSD disability, and any deficiency in the 
initial notice to the Veteran of the duty to notify and the 
duty to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that if 
the Board proceeds with final disposition of an appeal, and 
the remand orders have not been complied with, the Board 
itself errs in failing to ensure compliance).  

The claim for entitlement to an initial rating in excess of 
70 percent for PTSD is a downstream issue from the grant of 
service connection, and was initiated via a notice of 
disagreement.  Hence, there is no duty to provide any 
additional notice for this matter. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and 
post-service VA treatment records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA medical examinations in August 2004 and May 
2009 to assess the current severity of his PTSD.  The Board 
finds the case is adequately developed for appellate review.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).
The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran was granted service connection in 
October 2004, and most recently assigned an initial 70 
percent disability rating for PTSD under Diagnostic Code 9411 
in June 2009.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
38 C.F.R. § 4.130 (2008)

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1966 to May 
1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted entitlement to 
service connection and assigned a 30 percent disability 
rating effective June 28, 2004.  

In an August 2005 rating decision the RO increased the 
Veteran's disability rating to 50 percent, also effective 
June 28, 2004.  In a subsequent June 2009 rating decision the 
RO increased the Veteran's disability rating to 70 percent, 
also effective June 28, 2004.  The issue of entitlement to a 
higher disability evaluation based upon an initial grant of 
service connection remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 
119 (1999).

In January 2009, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO increased 
the disability rating to 70 percent (as reflected in a June 
2009 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD was manifested by deficiencies in most areas such as 
work, judgment, and mood due to nightmares, daily intrusive 
thoughts, anxiety, hypervigilance, occasionally bad temper, 
intolerance and avoidance of large crowds.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
were not met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in June 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in July 2004. 
 This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in June 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the January 
2009 Remand, the Board instructed the AMC/RO to provide 
Dingess notice to the Veteran; however, a review of the 
claims folder shows that the Veteran did not receive this 
notice.  Nevertheless, the Board finds that an additional 
remand to ensure compliance with the remand orders is not 
warranted because the Veteran was awarded service connection 
for his claimed PTSD disability, and any deficiency in the 
initial notice to the Veteran of the duty to notify and the 
duty to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that if 
the Board proceeds with final disposition of an appeal, and 
the remand orders have not been complied with, the Board 
itself errs in failing to ensure compliance).  

The claim for entitlement to an initial rating in excess of 
70 percent for PTSD is a downstream issue from the grant of 
service connection, and was initiated via a notice of 
disagreement.  Hence, there is no duty to provide any 
additional notice for this matter. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and 
post-service VA treatment records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA medical examinations in August 2004 and May 
2009 to assess the current severity of his PTSD.  The Board 
finds the case is adequately developed for appellate review.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).
The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran was granted service connection in 
October 2004, and most recently assigned an initial 70 
percent disability rating for PTSD under Diagnostic Code 9411 
in June 2009.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
38 C.F.R. § 4.130 (2008)

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work, is 
defiant at home, and is failing at school).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

An October 2004 rating action awarded the Veteran service 
connection for PTSD based on the receipt of the Combat 
Infantry Badge and a diagnosis of PTSD.  A 30 percent rating 
was assigned effective November 21, 2005.  However, a 
subsequent rating action in June 2009, revised the rating to 
70 percent, also effective from the original date of claim, 
November 21, 2005.  

In order for a total schedular rating of 100 percent to be 
awarded, the evidence must demonstrate that the Veteran has 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In this regard, the Board has reviewed the evidence of 
record, keeping in mind the requirements for a 100 percent 
rating, as stated above.  

Records from the Veteran's private psychiatrist, H.E.B., Jr., 
M.D., dated from July 2004 to April 2009 have been reviewed.  
At the time of his initial evaluation by Dr. B., the Veteran 
was employed by the United States Postal Service.  He retired 
a few months later.  Throughout Dr. B's evaluations, he 
described the Veteran as have a flat affect, intact 
intellect, impaired judgment, and a blunted mood with severe 
depression.  He described isolation and a disturbed sleep 
pattern due to nightmares, and panic.  Each time, Dr. B. 
regarded the Veteran as unemployable.  However, no where in 
the psychiatrist's records, was the Veteran noted to have 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Likewise, a review of VA psychiatric examination reports, and 
VA outpatient treatment records, including mental health 
clinic records, reports symptoms that do not meet the 
criteria for a 100 percent rating.  

In an August 2004 VA examination report, the Veteran reported 
he had retired a week prior because he was having difficulty 
with sleeping and he was afraid he would oversleep for work.  
He stated he had worked at the Post Office for 34 years and 
had no problems get along with other people, had been married 
once for 37 years, had three children, and that he isolated 
himself at home over the years and believed this has hurt his 
relationship with his children.  

The examiner noted he was dressed in casual clothing with 
good grooming and personal hygiene, alert and cooperative, 
with normal eye contact, mannerisms, and facial expressions, 
normal motor activity, and dysthymic mood with blunted 
affect.  The mental status evaluation showed no speech or 
though processes disruption.  The examiner noted that the 
Veteran was having nightmares two to three nights a week and 
difficulty sleeping.  He also stated he isolated himself, 
tries to stay away from things that remind him of the war, 
has some parts of Vietnam he has forgotten, has limited 
friendships, feels he detaches from others, difficulty 
concentrating, constantly on guard, feels like he is being 
watched at night, described depressed mood occurring more 
during the days than nights with low energy, and low appetite 
accompanied by irritability. He indicated that he kept 
himself busy doing things around the house and going to 
church since retirement, only has one or two friends, and is 
managing his medications independently with no problem.  The 
examiner diagnosed PTSD with depression and assigned a GAF 
score of 55. 

The Veteran submitted a statement in August 2004 which noted 
that his symptoms included intrusive thoughts, nightmares and 
night sweats, flashbacks, avoidance of conversation about 
past trauma, anhedonia, estrangement and detachment from 
others, severe sleep disturbance, irritability, frequent 
anger outbursts, concentration and memory problems, 
hypervigilance, and exaggerated startle response.  He stated 
he got as little as one or two hours of sleep each night, has 
very frequent intrusive thoughts, severe agitation, and 
anxiety when exposed to triggers which reminded him of the 
stressors, avoids people, has frequent panic symptoms 
including sweating and shaking, and frequent auditory and 
visual hallucinations.

In a July 2005 VA examination report, the Veteran voiced the 
same complaints: that he did not sleep well, and that he woke 
up with anxiety, sweating, shortness of breath, and found it 
hard to get back to sleep.  He reported nightmares about 
three times a week, and dreamed about combat.  He stayed to 
himself, was anxious and tense, irritable, was frustrated 
easily, did not trust people, had a lot of depression, loss 
of energy and loss of interest, had poor concentration, 
intrusive memories, but no dissociative flashbacks.  He lived 
in a house with his wife, could take care of activities of 
daily living, goes to church regularly, occasionally he and 
his wife would go out to eat, did not have a log of friends 
that he gets out with.  

Upon mental status examination, the Veteran behaved normally, 
was pleasant, cooperative, and polite, not hostile or 
belligerent, with good grammar, vocabulary, and spontaneous 
and logical speech, not inhibited or vague, without pressured 
speech, flight of ideas or loose associations, no 
hallucinations, delusions, paranoia or ideas of reference, 
was not homicidal or suicidal, had self-confidence down.  He 
complained of nightmares, intrusive memories, startle, and 
hypervigilance.  The physician noted he avoided things about 
the war, isolated himself, was depressed, had psychomotor 
retardation, was anxious, had no panic attacks except when he 
woke up from a nightmare, was withdrawn, had good impulse 
control, was oriented times four, knew his date of birth, 
social security number and address, had good fund of 
information, good judgment, poor insight, and average 
intelligence.  The physician diagnosed PTSD, and assigned a 
GAF score of 45 which he related to his poor sleep, 
difficulties being around other people, problems with 
depression, and problems with poor concentration.  The 
physician also noted that it seemed that he was able to do 
his job at the post office and chose voluntary retirement, 
but that he did have difficulty working due to concentration 
problems and problems being around people. 

VA mental health clinic notes dated from August 2006 to 
December 2008, do not include any statements by the examiner 
where the Veteran noted to have gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  For the most part, the Veteran was described as 
alert and oriented times four, and that he appeared his 
stated age with fair eye contact and cooperative, normal rate 
and tone, euthymic mood, appropriate affect, logical and goal 
oriented though processes, denied suicidal and homicidal 
ideation, denied auditory and visual hallucinations, fair 
insight and judgment.  

In a May 2009 VA examination report, the Veteran complained 
of sleep disturbance, nightmares, daily intrusive thoughts, 
anxiety, hypervigilance, occasional bad temper, intolerance 
and avoidance of large crowds, sporadic appetite, 
concentration not real good, sadness, and diminished interest 
and energy.  Upon mental status examination, the Veteran was 
alert, cooperative, soft-spoken, casually but neatly dressed, 
and answered questions, but did not volunteer much 
information, and had no loosened associations or flight of 
ideas, no bizarre motor movement or tics, had subdued and 
somewhat tense mood, appropriate affect, nightmares and 
intrusive thoughts, no homicidal or suicidal ideation or 
intent, no impairment or thought processes or communication, 
no delusions, hallucinations, ideas of reference or 
suspiciousness, was oriented times three, with adequate 
memory, adequate insight and judgment, and intellectual 
capacity.  The examiner diagnosed PTSD and depressive 
disorder and assigned a GAF score of 52.  The examiner also 
noted the GAF score was indicative of serious symptoms with 
few friends and difficulty in sustaining relationship.  He 
specifically opined that his psychiatric symptoms resulted in 
moderate impairment of employment and social functioning.  

In a June 2009 Vet Center record, the Veteran stated he 
worked as a mail handler for 35 years until he retired due to 
knee surgery and being unable to stand and the fear of being 
fired.  He reported he began having increased PTSD problems 
after he was unable to repress thinking of Vietnam with work, 
and because of nightmares and sleep problems. 

In a March 2009 statement, the Veteran indicated that he was 
hardly able to sleep at all, that he was afraid to sleep 
because his nightmares had gotten worse, and that he was very 
frustrated because he had trouble remember simple things.  He 
also stated he became very anxious around crowds and 
preferred to be alone, and that he often heard voices. 

Analysis

Based on the evidence of record, the Board finds that the 
Veteran's service-connected PTSD has been manifested by no 
more than an occupational and social impairment with 
deficiencies in most areas, such as work, judgment, thinking 
or mood.  The evidence demonstrates PTSD symptoms including 
anxiety, depression, poor judgment and insight, occasional 
panic attacks, flashbacks, anger, the desire to be alone and 
sleeping problems.  Although during the appeal Veteran had 
complaints of hearing voices, which is indicative of a rating 
in excess of 70 percent, the Board notes that the Veteran did 
not exhibit any other traits of a higher evaluation.  In 
fact, the Veteran is married, has some social contact with 
other veterans, and his mental status examination found no 
impairment of communication, no impairment of thought 
processes, intact orientation, and only two instances of 
being unkempt. 

There is no probative evidence of PTSD symptoms such as gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name warranting an 
assignment of 100 percent rating.  

The Board notes that the Veteran's continuous GAF scores of 
45, reflected in VA treatment records, suggests the 
impairment contemplated by the 70 percent rating.  Although 
the private physician assigned GAF scores of 35 and 30, the 
competent medical evidence of record reflects that the 
Veteran has exhibited none of the symptoms identified in the 
DSM-IV as indicative of such a score on a continuous basis.  
The Veteran socializes with family and a few friends, and 
helps out around the house.   

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 70 percent rating.

For all the foregoing reasons, the Board has determined that 
a 70 percent rating, but no higher, is warranted for the 
Veteran's service-connected PTSD. 

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The Veteran had been employed for the past 34 years 
with the post office and stated he retired due to physical 
injury.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) is denied.


REMAND

Although the Veteran does not meet the criteria for a 
schedular 100 percent rating, the RO has not considered 
whether he is unemployable under the provisions of 38 C.F.R. 
§ 4.16, nor has the Veteran been advised of the law and 
regulations or the evidence needed to establish entitlement 
to TDIU.  The Board will not make this determination in the 
first instance.  

The case is remanded for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) 
regarding entitlement to TDIU are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2008). 

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
PTSD since April 2009.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether the veteran is employable.  The 
claims folder should be made available to 
the psychiatrist or psychologist 
performing the examination for review 
before the examination.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for VA Review Examination for Post-
Traumatic Stress Disorder, revised April 
2, 2007.  Based on the a review of the 
record, examination of the Veteran, and 
applying sound medical principles, the 
examiner is to opine whether the Veteran 
is unable to secure or follow a 
substantially gainful occupation as a 
result of the service-connected PTSD.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


